Upon motion of Mr. Hume of Council for the Plaintiff in this Cause and Reading the Complainants Bill Exhibited into this Court Praying to have the Sum of One Hundred Pounds per annum Sterling to be allowed for his maintenance and Education, until he arrive to the Age of One and Twenty Years, and also that the Defendant may pay out of the Rents and profits of the Infant’s Estate the Sum of four hundred Pounds Sterling to Mr. Samuel Wragg of London Merchant (to whom the Plaintiff Infant hath been bound an Apprentice) And, Mr. Whitaker of Council for the Defendant insisting that the said Defendant had by his Answer Submitted to the Judgement of this Hon-ourable Court whether the placing the Plaintiff to be an Apprentice with a Merchant was agreeable to the Intention of his Fathers Will and Suitable to the Complainants Estate and whether the Sums by the Bill Demanded are reasonable and ought to be allowed, And that the Defendant being intrusted for The Benefit of the Vestry of the Parish of St. Thomas for the Intents in the Testator’s Will It was Prayed that no Decree of this Court do pass against him Until the said Vestry by Process or Order of this Court have been called to Controvert the Complainants Demand (if they think proper) Whereupon and upon Debate of the Matter, and hearing what could be said by Council on both Sides, It is by this Court thought fit and so Ordered That the Sum of One Hundred Pounds per annum Sterling Prayed for by the Complainant for his Maintenance is just and reasonable. And therefore that the Defendant, Thomas Broughton Do pay the same annually ,to Ralph Izard and Joseph Wragg Esquires or one of them (they being Attorneys for Mr. John Cook the Grand Father and Guardian of the said Minor) for the said Complainants use; And that such payment shall Commence to be computed from the last payment made by Mr. Andrew Broughton Merchant in London to the said Mr. Cooke on account of the Complainant’s Maintenance and Education.
And it is further Ordered and Directed that the said Sum of Four Hundred Pounds Sterling demanded by the Complainant be paid by the said Defendant to Mr. Samuel Wragg, unless the Vestry of St. Thomas Parish in this Province Do Shew Cause to the Contrary on or before the Tenth day of May *362next, And that the Service of this Order on the Reverend Mr. Thomas Hasell Rector of the Said Parish, be good Service on the Vestry.
Hen Hargrave Deputy Register in Cane.